UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                      X
                                                           :
  UNITED STATES OF AMERICA                                 :     FINAL ORDER OF FORFEITURE
                                                           :
                    -v.-                                   :     S4 18 Cr. 117 (KPF)
                                                           :
  EMEKA NNAWUBA,                                           :
     a/k/a “Benjamin Alabie,”                              :
                                                           :
                           Defendant.                      :
                                                           :
  ------------------------------------                     X
               WHEREAS, on or about August 2, 2019, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment (D.E. 168) with respect to the

Defendant, imposing a money judgment in the amount of $2,096,248.39, in United States currency

against the Defendant, and forfeiting to the United States all right, title and interest of the

Defendant in the following property:

               a.    Any and all funds on deposit in TD Bank Account Number 434-6394101, held
                     in the name of Delle Jeremiah; and

               b.    Any and all funds on deposit at TD Bank Account Number 434-9881535 held
                     in the name of James Johnson;

(a. and b. collectively, the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on August 23, 2019, for thirty (30) consecutive days, through September 21, 2019,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on June 4, 2020 (D.E. 235);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only persons and/or entities known by the

Government to have a potential interest the Specific Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);



                                                  2
               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.     The United States Department of Treasury (or its designee) shall take

possession of the Specific Property and dispose of the same according to law, in accordance with

Title 21, United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.




Dated:        July 8, 2021                          SO ORDERED.
              New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE




                                                3
